J-S51005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 THOMAS E. YOST                            :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 AMY E. YOST                               :
                                           :
                    Appellant              :   No. 495 MDA 2019

               Appeal from the Decree Entered March 5, 2019
               In the Court of Common Pleas of Union County
                      Civil Division at No(s): 17-0632


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                     FILED NOVEMBER 08, 2019

      Amy E. Yost (“Wife”) appeals from the March 5, 2019 divorce decree

entered in the Union County Court of Common Pleas. Specifically, Wife

challenges the order granting Thomas E. Yost’s (“Husband”) petition for

enforcement of agreement and contends, inter alia, that the agreement was

not a final resolution of the parties’ economic issues attendant to their divorce.

After review, we affirm.

      In summary, Wife and Husband married on September 17, 1996, and

separated on April 15, 2007. Prior to separation, Wife drafted and the parties

executed a document titled “Agreement of Seperation [sic] of Property and

Financial Responsibility Between Thomas E. Yost and Amy E. Yost.” In that

document (hereinafter, “Agreement”), it delineates which party will take

possession of certain household items (e.g., a television, riding lawn mower,

and piano). Further, the Agreement identifies the proposed distribution of
J-S51005-19



financial    accounts    and   prospective     financial   support   obligations.   The

Agreement was signed by both parties and was notarized.

       Husband filed a complaint in divorce on October 12, 2017. Wife filed an

answer and counterclaim to Husband’s complaint, asserting her alleged right

to equitable distribution of the marital estate, alimony pendente lite,

reasonable attorney’s fees, costs of suit, and alimony. Thereafter, Husband

filed a petition for enforcement of the Agreement. The trial court granted

Husband’s petition, finding that: 1) the Agreement was a valid and enforceable

contract between the parties; 2) the Agreement resolved all economic claims;

and 3) Wife was given full and fair financial disclosure of Husband’s assets.

       The parties divorced by decree on March 5, 2019. Wife filed a timely

appeal and challenges the trial court’s grant of Husband’s petition. 1 See Trial

Court’s Opinion, 5/28/19, at 1-2.

       Wife raises six questions for our review:

            1) Did the trial court err in determining the Agreement was a
               full and final resolution of the parties’ economic issues
               attendant to the divorce?


____________________________________________


1  As the trial court’s order granting Husband’s petition is implicitly an order
that only seeks to distribute current property and allocate the burdens of
future support claims, it was interlocutory. See Wilson v. Wilson, 828 A.2d
376, 378 (Pa. Super. 2003) (citation omitted) (defining a final order as “one
which ends the litigation or disposes of the entire case” and indicating that
“settlement of economic and property claims is merely a part of the trial
court’s broader power to terminate the marriage”). Accordingly, the appeal is
properly before us as the trial court’s grant could not have been reviewed until
it had “been rendered final by the entry of a decree in divorce.” Id. (citation
omitted).

                                           -2-
J-S51005-19


         2) Did the trial court err in denying Wife’s claims in equitable
            distribution, alimony, alimony pendente lite, and reasonable
            attorneys’ fees and costs?

         3) Did the trial court err in permitting parol evidence to
            interpret certain aspects of the Agreement?

         4) Did the trial court err in determining that Husband provided
            Wife full and fair financial disclosure of his assets?

         5) Did the trial court err in determining that Wife waived her
            interest in Husband’s Federal Employees’ Retirement
            System (“FERS”) Plan?

         6) Did the trial court err in determining that the economic
            issues between the parties that are not addressed in the
            Agreement are resolved by the Agreement?

See Appellant’s Brief, at 4.

      “When interpreting a marital settlement agreement, the trial court is the

sole determiner of facts and absent an abuse of discretion, we will not usurp

the trial court’s fact-finding function.” Stamerro v. Stamerro, 889 A.2d

1251, 1257 (Pa. Super. 2005) (citation and quotation marks omitted). With

that in mind, “we must decide whether the trial court committed an error of

law or abused its discretion.” Id. (citation omitted).

      “[J]udicial discretion” requires action in conformity with law on
      facts and circumstances before the trial court after hearing and
      due consideration. Such discretion is not absolute, but must
      constitute the exercises of sound discretion. This is especially so
      where, as here, there is law to apply. On appeal, a trial court's
      decision will generally not be reversed unless there appears to
      have been an abuse of discretion or a fundamental error in
      applying correct principles of law. An “abuse of discretion” or
      failure to exercise sound discretion is not merely an error of
      judgment. But if, in reaching a conclusion, law is overridden or
      misapplied, or the judgment exercised is manifestly unreasonable
      or lacking in reason, discretion must be held to have been abused.


                                      -3-
J-S51005-19



Id. (citation omitted). “Because contract interpretation is a question of law,

this Court is not bound by the trial court’s interpretation.” Id. (citation

omitted). Our standard of review over questions of law is de novo and the

scope of our review is plenary. See id. (citation omitted). “However, we are

bound by the trial court’s credibility determinations.” Id., at 1257-58.

      Wife’s arguments can be distilled down into three categories: 1) the

Agreement was not a full and final resolution of all obligations attendant to

divorce; 2) the trial court erred by admitting parol evidence in its

interpretation of the Agreement; and 3) Husband did not provide Wife with a

full and fair financial disclosure of his assets. See Appellant’s Brief, at 7-20.

Given the large amount of overlap between these claims, all three can be

considered in tandem with one another.

      “When interpreting an       antenuptial   agreement, the      court must

determine the intention of the parties.” Sabad v. Fessenden, 825 A.2d 682,

688 (Pa. Super. 2003). “When the words of a contract are clear and

unambiguous, the intent of the parties is to be discovered from the express

language of the agreement. Where ambiguity exists, however, the courts are

free to construe the terms against the drafter and to consider extrinsic

evidence in so doing.” Id. (internal citations and quotation marks omitted).

      Wife argues that because there was no reference in the Agreement to

assets that were not enumerated nor language evincing an intent to resolve

outstanding statutory rights that Wife may have been entitled to, the

                                      -4-
J-S51005-19


Agreement only allocates those items specifically identified and nothing more.

See Appellant’s Brief, at 7-11. As such, Husband’s FERS plan as well as the

concepts of equitable distribution, alimony, alimony pendente lite, and

attorney’s fees should have been considered and adjudicated by the trial

court.

         We note that the Agreement, while in the reproduced record, is not in

the certified record. See Reproduced Record, at 22, 26. Therefore, arguably,

Wife     has   waived   all   of   her   claims   attacking   the   Agreement.   See

Commonwealth v. Petroll, 696 A.2d 817, 836 (Pa. Super. 1997) (“When a

claim is dependent on materials not provided in the certified record, that claim

is considered waived.”) (citation omitted). However, even if we were to

address the merits of her claims based upon the document in the reproduced

record, we find them to fail.

         First, Wife concedes that “she prepared the document,” id., at 8, so to

the extent the trial court found an ambiguity with the Agreement, the trial

court was free to construe its terms against Wife. See Windows v. Erie Ins.

Exch., 161 A.3d 953, 957 (Pa. Super. 2017).

         Second, the sole case cited by Wife, Sabad v. Fessenden, holds, in

part, that a claim to alimony was not waived through the existence of a marital

agreement that was silent on the issue because the parties agreed that there

was no intent to waive alimony rights. See 825 A.2d at 691.

         Here, Husband does not agree that there was no intention to waive


                                          -5-
J-S51005-19


alimony rights. As such, the intent of the parties is a disputed issue.

      Instead, the more analogous case is our Supreme Court’s decision in

Stoner v. Stoner, which held that an uncounseled postnuptial agreement

does not have to contemplate or explicitly waive statutory rights, such as

alimony, to be valid and cause waiver of those statutory rights. See 819 A.2d

529, 534 (Pa. 2003). Instead, in assessing whether a postnuptial agreement

is enforceable, “the right balance is struck by requiring full disclosure of

financial assets, in conjunction with the protection of traditional contract

remedies for fraud, misrepresentation or duress.” Id., at 533. Therefore, if

full financial disclosure is provided and there is no allegation of fraud,

misrepresentation, or duress, the Agreement is enforceable.

      Third, the trial court found the Agreement to be a full and final resolution

of all outstanding economic issues between the parties and thereafter received

testimony to ascertain whether Wife was provided with a full financial

disclosure of Husband’s assets. In accordance with the Stoner decision, we

conclude that the trial court was free to proceed in the manner that it did.

Although the Agreement does not mention statutory rights, Husband and Wife

did not need to explicitly waive all claims to equitable distribution, alimony,

alimony pendente lite, and reasonable attorney’s fees for the Agreement to

be enforceable and for the trial court to find waiver of those rights. As our

Supreme Court declined “to impose the additional inquiry as to whether the

parties were sufficiently advised of their statutory rights[,]” id., at 672, there


                                      -6-
J-S51005-19


has been no error of law nor abuse of discretion. Accordingly, when the trial

court found the Agreement to be valid, it was empowered to simultaneously

conclude that Wife waived her right to those potential statutory rights.

      Here, the court found that the Agreement contemplated all outstanding

economic issues. The Agreement unequivocally identifies that “the total

financial obligation that [Husband] will pay [Wife] … is $56,100.” Agreement,

Reproduced Record, at 22 (emphasis added). To contradict the clear language

that this Agreement is anything but a complete and terminal distribution of all

financial and chattel property would be to override the intention of the parties.

      Moreover, as there are no allegations of fraud, misrepresentation, or

duress, the trial court was left to consider whether Wife received full financial

disclosure of Husband’s assets. Using extrinsic evidence, it concluded that

even if Wife was not cognizant that FERS and the Thrift Savings Plan were two

separate financial instruments, the evidence conclusively established that she

should have been aware of this distinction, and in any event, Husband

affirmatively disclosed the same. See Trial Court Opinion, at 4 (citations to

the record omitted). The trial court was within its power to consider this

extrinsic evidence because the Agreement did not assert that the inventory of

the parties’ assets was complete, nor does the document maintain that Wife

received full financial disclosure prior to signing it. As a result, the court was

required to consider extrinsic evidence.

      In resolving whether the Agreement was enforceable as written, the trial


                                      -7-
J-S51005-19


court stated:

      Wife offered no evidence that the documentation in Husband’s
      possession regarding the FERS was not provided to her. Wife’s
      testimony only related [to] her mistake of assuming the benefits
      (TSP and FERS) were one individual benefit. Husband testified
      Wife “took care” of the parties’ finances, including preparing the
      parties’ tax returns. Wife provided the values the parties’ used for
      Husband’s Thrift Savings Plan. Wife maintained the parties[‘] filing
      system and label the file “FERS (TSP).” The Court found the
      testimony of Husband credible. Husband testified the file
      contained statements from both the TSP and FERS. Husband
      testified the file was provided to him by Wife. Wife did not deny
      having the FERS statements. Husband testified that FERS
      documents included a numerical value to which he would be
      entitled. . . . Husband has met his burden of providing an
      affirmative disclosure of relevant financial information regarding
      FERS.

Id.

      As we are bound by the trial court’s credibility determinations, see

Stamerro, the record supports the trial court’s conclusion that Husband had

sufficiently apprised Wife of his FERS pension. As Wife presented no other

basis to challenge the enforceability of the Agreement, we cannot conclude

the court erred in concluding the agreement is enforceable and that it

constitutes a complete resolution of the economic claims between the parties.

      Having found none of Wife’s issues to be meritorious, we affirm the trial

court’s divorce decree.

      Decree affirmed.




                                     -8-
J-S51005-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/08/2019




                          -9-